 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   FERDINAND REYNOLDS,                              )   Case No. CV 16-2505-MWF (PJW)
                                                      )
11                         Plaintiff,                 )   ORDER GRANTING JOINT STIPULATION
                                                      )   FOR VOLUNTARY DISMISSAL WITH
12                  v.                                )   PREJUDICE
                                                      )
13   ERIC JORDAN, WARDEN,                             )
                                                      )
14                                                    )
                           Defendant.                 )
15                                                    )
16          Pursuant to the stipulation of the parties, and in accordance
17   with Federal Rules of Civil Procedure 41(a)(1)(A)(ii), the Court
18   hereby orders that this action is dismissed with prejudice in its
19   entirety, with each side to bear its own litigation costs and
20   attorney’s fees.
21          DATED: May 31, 2019
22
23                                                _____________________________
                                                  MICHAEL W. FITZGERALD
24                                                UNITED STATES DISTRICT JUDGE
25
26
27
28   C:\Users\isabelmartinez\AppData\Local\Temp\notes95E17C\LA16CV02505-MWF-PJW-Order.wpd
